PER CURIAM:
Appellant, Paul McPherson, has taken this appeal from the entry of judgment entered against him in the court below on July 18, 1977. By opinion dated August 23, 1977, the court below confesses error in the entry of the judgment which resulted from that court misinterpreting a matter from the record. We agree that the judgment against appellant, Paul McPherson, must be stricken and vacate the judgment as to appellant which was erroneously entered on July 18, 1977. We remand for further proceedings consistent with this action.
JACOBS, former President Judge, and HOFFMAN, J., did not participate in the consideration or decision of this case.